DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
I.	Applicants argue on pages 9-10 of the remarks that, Cummings fails to disclose “with which the user has a first user account and a second computing system associated with a second organization with which the user has a second user account, the second organization and the second user account being different from the first organization and the first user account”.
The Examiner respectfully disagrees with Applicant’s arguments because the PIM service accounts can be from different organizations.  As ¶ 2 discusses a PIM is personal information management (PIM) such as address book applications and calendar applications, and data communications such as email, World Wide Web browsing and telecommunications in a single device.  ¶ 3 goes on to describe that in many cases, users keep different PIM data records in different PIM service accounts depending on the nature of the data record. For example, a user may store all business-related address book data records using a calendar application at an enterprise computer while all personal-related time-dependent events are stored in an alternate 

II.	Applicants also argue on page 10 of the remarks that, Cumming falls short of disclosing or suggesting additional features of claim 1 such as, "each computing system of the subset of computing systems having a corresponding out of office function configured to transmit out of office messages according to corresponding out of office settings associated with the user account of the organization with which the computing system is associated”.
The Examiner respectfully disagrees with Applicant’s arguments because Avitabile is used to teach the “each computing system of the subset of computing systems having a corresponding out of office function configured to transmit out of office messages according to corresponding out of office settings associated with the user account of the organization with which the computing system is associated” on pages 8-9 of the office action dated 9/3/2021.  Cummings is used to teach the accounts being from a first and second accounts that are from different organizations as explained above.  Together one of ordinary skill in the art would find it obvious to combine these teaching to provide a PIM account managing system that uses an out of office function configured to transmit out of office messages according to corresponding out of office settings associated with the PIM user account of that organization.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

III.	Applicants further argue on page 10 of the remarks that, Cummings fails to teach “for each computing system of the subset of computing systems: accessing a set of login credentials of the user account of the organization with which the computing system is associated”.
The Examiner respectfully disagrees with Applicant’s arguments because Cummings is not used to teach this limitation.  Avitabile teaches this as disclosed on page 11 of the office action dated 9/3/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (U.S. Publication No. 2019/0297046 A1) in view of Avitabile et al. (U.S. Patent No. 2013/0031184 A1), and further in view of Cumming (U.S. Publication No. 2011/0191424 A1).
With respect to claim 1, Greenspan discloses a system comprising: a database system implemented using a server system, the database system configurable to cause: processing a request to generate an out of office message configuration (i.e., The disclosed methods and systems include operations, functions, and components for enabling distributed control of message delivery coinciding with periods of message client inactivity. In some embodiments, a pending delivery control system includes delivery management agent (DMA) components within a receiving message client for selecting message inactivity settings that may be utilized to configure a message handling agent within a message server [a system comprising: a database system implemented using a server system]. The message handling agent within the message server includes delivery management service (DMS) components configured to implement delivery control settings received from the message client. The DMS components are further configured to retrieve pending delivery instructions from sender email clients that originate the inbound emails. The DMS components implement, remove, and otherwise modify email access controls based, at least in part, on the retrieved pending delivery instructions, ¶ 15.  At stage F, DMS 134 reads and processes the selected delivery pendency options received within a reply message from MUA 114 and modifies the access control implemented on the received email at stage D based on the selection options [processing a request to generate an out of office message configuration]. For example, in some embodiments, the delivery pendency options include at least an alternate delivery option which can be selected to forward the email to a user email address specified in the alternate delivery option. In response to selection of the alternate delivery option in the reply to the auto-reply message, DMS 134 terminates delivery of the email to MUA 118 and forwards the email to another MUA having the specified email address. Additional delivery pendency options that may be selected and processed by DMS 134 at state F are depicted and described with reference to FIGS. 2A and 2B, ¶ 28.  Receiving MUA 202 further includes a DMA 232 that is configured, using any combination of program code and data, to perform any of the operations described with reference to FIG. 1 as well as those described with reference to FIG. 2. In the depicted embodiment, DMA 232 includes instructions for displaying and entering settings options 234 for an out of office email handling feature. A settings panel object 236 is displayed within MUA UI 208 in response, for example, to selecting an out of office settings option [processing a request to generate an out of office message configuration]. Settings panel object 236 includes multiple selectable options including an option to enable out of office auto-reply operation during a specified auto-reply period which may also be selected or otherwise entered into settings panel object 236, ¶ 33). 
Greenspan also discloses the request being associated with a user of the database system (i.e., In the depicted embodiment, profile update message 238 is processed by MDA 220 and accounts manager 230 to modify the delivery control records for MUA 202 accordingly. More specifically, MDA 220 includes a DMS 240 that is configured to process information in user agent accounts that determines settings for inactivity periods, such as out of the office periods, and also determines delivery control settings that may coincide with out of office operation [the request being associated with a user of the database system]. For example, DMS 240 may retrieve a delivery control record such as one of the depicted row-wise records within MDA 220 in response to a deliver control enable signal from DMA 232. Each of the row-wise records includes a user agent ID field 243 associated with a delivery control enable field 245 and delivery control settings fields. As shown, delivery control enable field 245 is associated with a pending delivery request (PDR) field 247 comprising multiple sub-fields and a delivery completion request (DRC) field 249 comprising multiple sub-fields, ¶ 36.  Based on the delivery control settings, the DMS generates and sends to a sending user agent a delivery completion request that includes at least a delivery termination option associated with a received email (block 310). Control passes to block 312 with a determination by the DMS of whether or not the delivery termination option is selected in a reply message from the sending user agent in association with one or more emails. For each email for which a continue or send option is selected, or for which the delivery termination option is otherwise not selected in the reply, the DMS continues delivery by transferring the emails from a pending delivery container to a remote inbox for the receiving user agent (block 314). For each email for which the delivery termination option is selected in the reply, the DMS terminates delivery of the email (block 316), ¶ 45). 
Greenspan also discloses obtaining, in association with the request, an indication of a start date, an indication of an end date, and an out of office message (i.e., Implementing a given delivery control configuration may begin at stage A, with DMA 130 providing displayed UI options associated with an out of office configuration object. The displayed UI options include user-selectable options to enable a delivery control mode of operation to be implemented during a specified out of office period that is defined as the period between a specified start time point and a specified end time point. The displayed UI options may further include delivery pendency options and delivery completion options that are to be subsequently communicated by DMS 134 to sender MUAs as part of email delivery and distribution control. Based on input received from a UI input device, such as a pointer device or keyboard, the displayed options are saved as a configuration update message that is provided as input to local MDA 122 and DMS 134, ¶ 23.  The configuration update message may include or be included in an auto-reply instruction that instructs MDA 122 to automatically send email replies in response to each email sent by sending MUAs such as MUAs 114 and 116 during the specified out of office period. At stage B, DMS 134 processes the configuration update message in association with the storage account information for MUA 118 to modify a delivery control record that specifies whether out of office operation is enabled and whether delivery control operation is enabled in association with out of office operation. DMS 134 modifies delivery pendency option fields and delivery completion options within the delivery control record based on the content of the configuration update message, ¶ 24). 
Greenspan also discloses enabling an out of office message setting using the start date, end date, and out of office message of the out of office message configuration such that the out of office function of the computing system is configured to transmit the out of office message, during a period from the start date to the end date, (i.e., The configuration update message may include or be included in an auto-reply instruction that instructs MDA 122 to automatically send email replies in response to each email sent by sending MUAs such as MUAs 114 and 116 during the specified out of office period. At stage B, DMS 134 processes the configuration update message in association with the storage account information for MUA 118 to modify a delivery control record that specifies whether out of office operation is enabled and whether delivery control operation is enabled in association with out of office operation. DMS 134 modifies delivery pendency option fields and delivery completion options within the delivery control record based on the content of the configuration update message, ¶ 24.  Computer program code for carrying out operations for aspects of the disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as the Java.RTM. programming language, C++ or the like; a dynamic programming language such as Python; a scripting language such as Perl programming language or PowerShell script language; and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The program code may execute entirely on a stand-alone machine, may execute in a distributed manner across multiple machines, and may execute on one machine while providing results and or accepting input on another machine, ¶ 58.  Plural instances may be provided for components, operations or structures described herein as a single instance, ¶ 64). 
Greenspan may not explicitly disclose obtaining, in association with the request, a user-selected subset of computing systems, the subset of computing systems 
However, Avitabile discloses obtaining, in association with the request, a user-selected subset of computing systems, the subset of computing systems including a first computing system associated with a first organization, each computing system of the subset of computing systems having a corresponding out of office function configured to transmit out of office messages according to corresponding out of office settings associated with the user account of the organization with which the computing system is associated (i.e., The systems and/or methods may present calendar aggregations for particular groups and sub-groups within an organization and may provide mechanisms to export data from the calendar to sortable file formats. The systems and/or methods may also provide a convenient user interface for an employee to submit an out-of-office notification and may provide automatic notifications of new out-of-office events to other individuals (e.g., managers) in the organizational hierarchy [obtaining, in association with the request, a user-selected subset of computing systems, the subset of computing systems including a first computing system associated with a first organization], ¶ 14.  Configuration administrator 110, manager 120, and staff member 130 may be users of one or more user devices 105 capable of communicating over network 170 to provide information to, and receive information from, web server 140 and/or calendar server 150. Configuration administrator 110, manager 120, and staff member 130 may connect to network 170 via one or more of user devices 105. In one implementation, configuration administrator 110, manager 120, and staff member 130 may use the same user device 105 but have different access accounts. For example, a user may be provided with a user name and password that allows the user to access stored information from a server (such as calendar server 150) according to the rights (e.g., administrator rights, manager rights, staff member rights, etc.) granted with the account. As used herein, the terms "user" and "users" are intended to be broadly interpreted to include user device 105 and a user of a user device (e.g., configuration administrator 110, manager 120, and staff member 130) [obtaining, in association with the request, a user-selected subset of computing systems], ¶ 19.  Data selection menu 410 may include groupings of calendar information that may be selected by a user. For example, data selection menu 410 may include an organizational structure that may sort calendar data (e.g., from data server 160) based on particular management hierarchies. Data selection menu 410 may include expandable sections to enable a user to "drill down" to a particular group or sub-group within an organization [obtaining, in association with the request, a user-selected subset of computing systems, the subset of computing systems including a first computing system associated with a first organization]. In one implementation, groupings in data selection menu 410 may be linked to an organizational structure extracted from another database, such as an employee database [each computing system of the subset of computing systems having a corresponding out of office function configured to transmit out of office messages according to corresponding out of office settings associated with the user account of the organization with which the computing system is associated], ¶ 44.  Particularly, FIG. 5 shows user interface 500 with data selection menu 410 being expanded to disclose links to additional sub-groups within the organization [according to corresponding out of office settings associated with the user account of the organization with which the computing system is associated]. As shown in FIG. 5, selection (e.g., by a user of user device 105) of a particular category (e.g., "sub-leader2") of data selection menu 410 may cause calendar server 150 (e.g., calendar generator 310) to present, in presentation section 440, calendar 510 with particular out-of-office information associated with the particular category [according to corresponding out of office settings associated with the user account of the organization with which the computing system is associated]. For example, calendar 510 may include availability information for staff members within the organizational structure defined under "Group Leader1," "Team leader3," and "Sub-leader2." Furthermore, navigation tracking section 430 may be updated to reflect the user's location within the navigational hierarchy, ¶ 49) in order to provide an interactive web-based calendar system to collect, compile, manage, and provide notifications for out-of-office events (¶ 14). 
Avitabile also discloses for each computing system of the subset of computing systems: accessing a set of login credentials of the user account of the organization with which the computing system is associated (i.e., Configuration administrator 110, manager 120, and staff member 130 may be users of one or more user devices 105 capable of communicating over network 170 to provide information to, and receive information from, web server 140 and/or calendar server 150. Configuration administrator 110, manager 120, and staff member 130 may connect to network 170 via one or more of user devices 105. In one implementation, configuration administrator 110, manager 120, and staff member 130 may use the same user device 105 but have different access accounts. For example, a user may be provided with a user name and password that allows the user to access stored information from a server (such as calendar server 150) according to the rights (e.g., administrator rights, manager rights, staff member rights, etc.) granted with the account [accessing a set of login credentials of the user account of the organization with which the computing system is associated]. As used herein, the terms "user" and "users" are intended to be broadly interpreted to include user device 105 and a user of a user device (e.g., configuration administrator 110, manager 120, and staff member 130), ¶ 19).  
Therefore, based on Greenspan in view of Avitabile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Avitabile to the system of Greenspan in order to provide an interactive web-based calendar system to collect, compile, manage, and provide notifications for out-of-office events.
Greenspan and Avitabile may not explicitly disclose with which the user has a first user account and a second computing system associated with a second organization with which the user has a second user account, the second organization and the second user account being different from the first organization and the first user account.
However, Cumming discloses with which the user has a first user account and a second computing system associated with a second organization with which the user has a second user account, the second organization and the second user account being different from the first organization and the first user account (i.e., The following generally describes an apparatus and a method of controlling an electronic device, the method comprising detecting, at the electronic device, occurrence of an event for turning on an out-of-office assistant, for each account, associated with a respective PIM service, that is operational on the electronic device [with which the user has a first user account and a second computing system associated with a second organization with which the user has a second user account, the second organization and the second user account being different from the first organization and the first user account], determining if the PIM service is operable to receive updates, when the PIM service is operable to receive an update from the electronic device to turn on an out-of-office notification, sending the update from the electronic device to the PIM service, otherwise, sending an out-of-office notification, from the electronic device, in response to receipt of an email message at the electronic device, via the PIM service, ¶ 69.  When an out-of-office event is detected 600, the capabilities of each PIM service associated with a respective PIM service account enabled for operation on the portable electronic device 100 are determined 602 to determine which PIM services are operable to receive updates to turn on and turn off the out-of-office assistant at the PIM service. An update is sent 604 to each PIM service that is operable to receive updates, from the portable electronic device 100, to turn on the out-of-office assistant at each PIM service so that when an email is received at the PIM service account associated with the PIM service, the PIM service automatically sends an out-of-office notification to the email address of the sender, ¶ 71.  Reference is now made to FIG. 8 to describe another example of detection of an out-of-office event. In the example of FIG. 8, the portable electronic device 100 has three enabled PIM service accounts, "abc", "def", and "xyz". For the purposes of this example, the PIM service accounts "abc" and "xyz" are operable to receive updates, to turn on and turn off their out-of-office assistant, from a portable electronic device 100 and the PIM service account "def" is not operable to receive updates, ¶ 81.  The "SELECT PIM SERVICES" sub-menu screen 910 also includes an " OUT OF OFFICE MESSAGE" option 918 for entering a customized out-of-office message. When the OUT OF OFFICE MESSAGE'' option 918 is set to "YES" by, for example, toggling from "NO" to "YES" in a sub-menu screen (not shown), a sub-menu screen 920 is rendered on the portable electronic device 100. The sub-menu field 920 includes, for example, an " OUT OF OFFICE REPLY" field 922 for entering a customized out-of-office message for the PIM service account "john.doe@abc.com", an " OUT OF OFFICE REPLY" field 924 for entering a customized out-of-office message for the PIM service account "john.doe@abc.com" field, a "SAVE" option 926 for saving changes made to the sub-menu screen 900 and the sub-menu screen 910, and a "CANCEL" option 928 for exiting the email settings sub-menu screen 900 without saving the changes made to the sub-menu screen 900 and the sub-menu screen 910. A customized out-of-office message may be entered in fields 922 and 924 by selection of the " OUT OF OFFICE REPLY" fields 922 and 924 by, for example, placement of a cursor (not shown) in the fields 922 and 924 and entering text in the fields 922 and 924. In the example shown, a different customized out-of-office messages may be entered for each PIM service accounts selected in sub-menu screen 910, ¶ 93) in order to allow for the managing of multiple PIM service accounts and associated out-of-office notifications utilizing a portable electronic device (¶ 1).
(i.e., The record may include a bit flag that indicates that the calendared event is an out-of-office calendared event. A calendared event whose bit flag is activated by, for example, selection of an "OUT OF OFFICE" option in a calendar application, is an out-of-office calendared event. An out-of-office calendared event includes, for example, a start time, an end time, and a list of PIM service accounts enabled for operation on the portable electronic device 100 for which out-of-office assistants are to be turned on. The out-of-office assistant of the portable electronic device 100 is automatically turned on when the start time of the out-of-office calendared event and a current time of the portable electronic device 100 are equivalent. The out-of-office assistant of the portable electronic device 100 may also be automatically turned on when the current time of the portable electronic device 100 is between the start time and end time of the out-of-office calendared event [saving the out of office message configuration to identify the start date, end date, and out of office message in association with the subset of computing systems and the user of the database system]. The automatic turning on of the out-of-office assistant of a portable electronic device 100 is described below with reference to FIG. 12, ¶ 74). 
Therefore, based on Greenspan in view of Avitabile, and further in view of Cumming, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cumming to the system of Greenspan and Avitabile in order to allow for the managing of multiple PIM 

With respect to claim 3, Greenspan discloses the database system further configurable to cause: for each computing system, enabling the out of office message setting by generating, via an application programming interface associated with the out of office function of the computing system, the out of office message setting (i.e., Implementing a given delivery control configuration may begin at stage A, with DMA 130 providing displayed UI options associated with an out of office configuration object. The displayed UI options include user-selectable options to enable a delivery control mode of operation to be implemented during a specified out of office period that is defined as the period between a specified start time point and a specified end time point. The displayed UI options may further include delivery pendency options and delivery completion options that are to be subsequently communicated by DMS 134 to sender MUAs as part of email delivery and distribution control. Based on input received from a UI input device, such as a pointer device or keyboard, the displayed options are saved as a configuration update message that is provided as input to local MDA 122 and DMS 134, ¶ 23.  The configuration update message may include or be included in an auto-reply instruction that instructs MDA 122 to automatically send email replies in response to each email sent by sending MUAs such as MUAs 114 and 116 during the specified out of office period. At stage B, DMS 134 processes the configuration update message in association with the storage account information for MUA 118 to modify a delivery control record that specifies whether out of office operation is enabled and whether delivery control operation is enabled in association with out of office operation. DMS 134 modifies delivery pendency option fields and delivery completion options within the delivery control record based on the content of the configuration update message, ¶ 24.  Computer program code for carrying out operations for aspects of the disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as the Java.RTM. programming language, C++ or the like; a dynamic programming language such as Python; a scripting language such as Perl programming language or PowerShell script language; and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The program code may execute entirely on a stand-alone machine, may execute in a distributed manner across multiple machines, and may execute on one machine while providing results and or accepting input on another machine, ¶ 58.  Plural instances may be provided for components, operations or structures described herein as a single instance, ¶ 64). 
Greenspan and Avitabile may not explicitly disclose for each computing system of the subset of computing systems.
However, Cumming  discloses for each computing system of the subset of computing systems (i.e., The following generally describes an apparatus and a method of controlling an electronic device, the method comprising detecting, at the electronic device, occurrence of an event for turning on an out-of-office assistant, for each account, associated with a respective PIM service, that is operational on the electronic device [for each computing system of the subset of computing systems], determining if the PIM service is operable to receive updates, when the PIM service is operable to receive an update from the electronic device to turn on an out-of-office notification, sending the update from the electronic device to the PIM service, otherwise, sending an out-of-office notification, from the electronic device, in response to receipt of an email message at the electronic device, via the PIM service, ¶ 69) in order to allow for the managing of multiple PIM service accounts and associated out-of-office notifications utilizing a portable electronic device (¶ 1).
Therefore, based on Greenspan in view of Avitabile, and further in view of Cumming, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cumming to the system of Greenspan and Avitabile in order to allow for the managing of multiple PIM service accounts and associated out-of-office notifications utilizing a portable electronic device.

With respect to claim 4, Greenspan discloses processing a second request, the second request being a request to update the out of office message configuration, the second request being associated with the user of the database system (i.e., Based on input received from a UI input device, such as a pointer device or keyboard, the displayed options are saved as a configuration update message that is provided as input to local MDA 122 and DMS 134 [processing a second request, the second request being a request to update the out of office message configuration], ¶ 23.  The configuration update message may include or be included in an auto-reply instruction that instructs MDA 122 to automatically send email replies in response to each email sent by sending MUAs such as MUAs 114 and 116 during the specified out of office period [the second request being associated with the user of the database system]. At stage B, DMS 134 processes the configuration update message in association with the storage account information for MUA 118 to modify a delivery control record that specifies whether out of office operation is enabled and whether delivery control operation is enabled in association with out of office operation. DMS 134 modifies delivery pendency option fields and delivery completion options within the delivery control record based on the content of the configuration update message, ¶ 24). 
Greenspan obtaining, in association with the second request, an indication of at least one of: a second start date, a second end date, or a second out of office message; and updating the out of office message configuration such that an updated out of message configuration associates at least one of the second start date, the second end date, or the second out of office message with the computing systems and the user of the database system (i.e., Implementing a given delivery control configuration may begin at stage A, with DMA 130 providing displayed UI options associated with an out of office configuration object. The displayed UI options include user-selectable options to enable a delivery control mode of operation to be implemented during a specified out of office period that is defined as the period between a specified start time point and a specified end time point. The displayed UI options may further include delivery pendency options and delivery completion options that are to be subsequently communicated by DMS 134 to sender MUAs as part of email delivery and distribution control. Based on input received from a UI input device, such as a pointer device or keyboard, the displayed options are saved as a configuration update message that is provided as input to local MDA 122 and DMS 134, ¶ 23.  The configuration update message may include or be included in an auto-reply instruction that instructs MDA 122 to automatically send email replies in response to each email sent by sending MUAs such as MUAs 114 and 116 during the specified out of office period. At stage B, DMS 134 processes the configuration update message in association with the storage account information for MUA 118 to modify a delivery control record that specifies whether out of office operation is enabled and whether delivery control operation is enabled in association with out of office operation. DMS 134 modifies delivery pendency option fields and delivery completion options within the delivery control record based on the content of the configuration update message, ¶ 24 describe the start and end time periods for the out of offices message that can be updated via the configuration update messages). 
Greenspan and Avitabile may not explicitly disclose updating the subset of computing systems and the user of the database system.
However, Cumming discloses updating the subset of computing systems and the user of the database system (i.e., According to another aspect, there is provided an electronic device comprising: a display device; a memory; a processor operably connected to the display device and the memory, the processor being configured to execute computer-readable code stored in the memory to cause the electronic device to detect occurrence of an event for turning on an out of office assistant; for each account, associated with a PIM service, and operational on the portable electronic device, determine if the PIM service is operable to receive updates; when the PIM service is operable to receive an update from the electronic device to turn on an out-of-office notification, send the update from the electronic device to the PIM service; otherwise, send an out-of-office notification, from the electronic device, in response to receipt of an email message at the electronic device, via the PIM service [updating the subset of computing systems and the user of the database system], ¶ 110) in order to allow for the managing of multiple PIM service accounts and associated out-of-office notifications utilizing a portable electronic device (¶ 1).
Therefore, based on Greenspan in view of Avitabile, and further in view of Cumming, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cumming to the system of Greenspan and Avitabile in order to allow for the managing of multiple PIM service accounts and associated out-of-office notifications utilizing a portable electronic device.

With respect to claim 5, Greenspan discloses updating, via an application programming interface associated with the out of office function of the computing system, the out of office message setting according to the updated out of office message configuration (i.e., MUAs 116 and 118 include delivery management agents (DMAs) 128 and 130, respectively. Each of DMAs 128 and 130 are configured, using any combination of program logic and data, to select or otherwise input delivery control settings associated with periods of user inactivity [via an application programming interface associated with the out of office function of the computing system]. For example, DMAs 128 and 130 may comprise program instructions incorporated as part of the out of office feature of the corresponding MUA. Specifically, each of DMAs 128 and 130 may be an extension of an out of office component that generates displayable user interface (UI) object features for enabling delivery control operations to be performed during an enabled out of office period, ¶ 18.  The configuration update message may include or be included in an auto-reply instruction that instructs MDA 122 to automatically send email replies in response to each email sent by sending MUAs such as MUAs 114 and 116 during the specified out of office period. At stage B, DMS 134 processes the configuration update message in association with the storage account information for MUA 118 to modify a delivery control record that specifies whether out of office operation is enabled and whether delivery control operation is enabled in association with out of office operation. DMS 134 modifies delivery pendency option fields and delivery completion options within the delivery control record based on the content of the configuration update message, ¶ 24.  Based on the selection options within settings panel object 236, DMA 232 records the selection options in a profile update message 238. As shown, profile update message 238 is an out of office profile update message including several fields such as an out of office enable field and a delivery control enable field both of which indicate ON. For the enabled out of office operation, profile update message 238 further includes a field specifying a start time point as a date of Jul. 19, 2018 which may default to 12:00 AM on the preceding day. The out of office period is defined by the start time point in combination with an end time point which is recorded as Jul. 28, 2018 in the end point field. Profile update message 238 further includes a sender MUA override field into which one or more sender MUA IDs can be entered to override delivery pendency for the identified MUAs. The profile update message 238 further includes a message field containing the message content input into setting panels 236 to be included in auto-replies during the out of office period, ¶ 34.  As will be appreciated, aspects of the disclosure may be embodied as a system, method or program code/instructions stored in one or more machine-readable media. Accordingly, aspects may take the form of hardware, software (including firmware, resident software, micro-code, etc.), or a combination of software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." The functionality provided as individual modules/units in the example illustrations can be organized differently in accordance with any one of platform (operating system and/or hardware), application ecosystem, interfaces [via an application programming interface associated with the out of office function of the computing system], programmer preferences, programming language, administrator preferences, etc, ¶ 54). 

With respect to claim 6, Greenspan discloses providing a multiplicity of user-selectable options (i.e., Implementing a given delivery control configuration may begin at stage A, with DMA 130 providing displayed UI options associated with an out of office configuration object. The displayed UI options include user-selectable options to enable a delivery control mode of operation to be implemented during a specified out of office period that is defined as the period between a specified start time point and a specified end time point [providing a multiplicity of user-selectable options]. The displayed UI options may further include delivery pendency options and delivery completion options that are to be subsequently communicated by DMS 134 to sender MUAs as part of email delivery and distribution control [wherein obtaining an indication of a plurality of computing systems includes processing an indication of a selection of a plurality of the user-selectable options]. Based on input received from a UI input device, such as a pointer device or keyboard, the displayed options are saved as a configuration update message that is provided as input to local MDA 122 and DMS 134, ¶ 23.  Input to one or more input selection options is received and recorded in the auto-reply message which is displayed in a MUA UI within MUA 114, ¶ 27.  At stage F, DMS 134 reads and processes the selected delivery pendency options received within a reply message from MUA 114 and modifies the access control implemented on the received email at stage D based on the selection options, ¶ 28.  Computer program code for carrying out operations for aspects of the disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as the Java.RTM. programming language, C++ or the like; a dynamic programming language such as Python; a scripting language such as Perl programming language or PowerShell script language; and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The program code may execute entirely on a stand-alone machine, may execute in a distributed manner across multiple machines, and may execute on one machine while providing results and or accepting input on another machine, ¶ 58.  Plural instances may be provided for components, operations or structures described herein as a single instance [each of the multiplicity of user-selectable options], ¶ 64). 
Greenspan may not explicitly disclose each of the multiplicity of user-selectable options being associated with a corresponding one of a multiplicity of computing systems; wherein obtaining the user-selected subset of computing systems includes processing an indication of a selection of a plurality of the user-selectable options, each 
However, Avitabile discloses each of the multiplicity of user-selectable options being associated with a corresponding one of a multiplicity of computing systems; wherein obtaining the user-selected subset of computing systems includes processing an indication of a selection of a plurality of the user-selectable options, each of the plurality of user-selectable options being associated with one of the user-selected subset of computing systems (i.e., Configuration module 340 may solicit, receive, and store calendar configuration data from authorized users (e.g., configuration administrator 110). For example, configuration module 340 may selectively provide (e.g., based on login account settings) links to configuration options for the out-of-office calendar. Configuration options may include, for example, holiday settings for particular countries/regions, manager notification settings, organization charts, etc., ¶ 38.  In response to selection of a link from an authorized user, configuration module 340 may provide an appropriate form to enable the user to input new configuration settings or to change existing configuration settings. Examples of configuration setting forms that may be presented by configuration module 340 are described further below in connection with FIGS. 8 and 9. A user may input notification information using the forms and may submit the forms to configuration module 340. Based on the information in the forms, configuration module 340 may store the configuration settings (e.g., in data server 160), ¶ 39.  Selection (e.g., by a user of user device 105) of a particular category of data selection menu 410 may cause calendar server 150 (e.g., calendar generator 310) to present, in presentation section 440, calendar 445 with particular out-of-office information associated with the selected category, ¶ 45.  Thus, these selected categories are a type of user-selected subset of computing systems) in order to provide an interactive web-based calendar system to collect, compile, manage, and provide notifications for out-of-office events (¶ 14).
Therefore, based on Greenspan in view of Avitabile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Avitabile to the system of Greenspan in order to provide an interactive web-based calendar system to collect, compile, manage, and provide notifications for out-of-office events.

With respect to claim 7, Greenspan discloses the computing systems being associated with a corresponding organization or service (i.e., The message handling agent within the message server includes delivery management service (DMS) components configured to implement delivery control settings received from the message client [the computing systems being associated with a corresponding organization or service]. The DMS components are further configured to retrieve pending delivery instructions from sender email clients that originate the inbound emails. The DMS components implement, remove, and otherwise modify email access controls based, at least in part, on the retrieved pending delivery instructions, ¶ 15.  MDA 122 includes a delivery management service (DMS) 134 for implementing a delivery control mode of operation associated with the control settings received from either of the DMAs. DMS 134 comprises one or more distinct program components for implementing multi-lateral email accumulation processing in part by distributing delivery pendency options and delivery completion options to sending MUAs [the computing systems being associated with a corresponding organization or service], ¶ 21.  The system includes email clients 512 and 514 that are communicatively coupled to an email server 516. Email client 514 includes a delivery management agent 515 for determining control settings for a delivery management service 511 within email server 516. Delivery management agent 515, delivery management service 511 and email server 516 may incorporate the systems, devices, and components depicted and described with reference to FIGS. 1-4, ¶ 61.  The “service” is the “delivery management service”). 
Greenspan may not explicitly disclose each of the user-selected subset of computing systems being associated with a corresponding organization or service.
However, Avitabile discloses each of the user-selected subset of computing systems being associated with a corresponding organization or service (i.e., The systems and/or methods may present calendar aggregations for particular groups and sub-groups within an organization and may provide mechanisms to export data from the calendar to sortable file formats. The systems and/or methods may also provide a convenient user interface for an employee to submit an out-of-office notification and may provide automatic notifications of new out-of-office events to other individuals (e.g., managers) in the organizational hierarchy [each of the user-selected subset of computing systems being associated with a corresponding organization or service], ¶ 14.  For example, a user may be provided with a user name and password that allows the user to access stored information from a server (such as calendar server 150) according to the rights (e.g., administrator rights, manager rights, staff member rights, etc.) granted with the account. As used herein, the terms "user" and "users" are intended to be broadly interpreted to include user device 105 and a user of a user device (e.g., configuration administrator 110, manager 120, and staff member 130) [each of the user-selected subset of computing systems being associated with a corresponding organization or service], ¶ 19.  Data selection menu 410 may include groupings of calendar information that may be selected by a user. For example, data selection menu 410 may include an organizational structure that may sort calendar data (e.g., from data server 160) based on particular management hierarchies. Data selection menu 410 may include expandable sections to enable a user to "drill down" to a particular group or sub-group within an organization [each of the user-selected subset of computing systems being associated with a corresponding organization or service], ¶ 44) in order to provide an interactive web-based calendar system to collect, compile, manage, and provide notifications for out-of-office events (¶ 14). 
Therefore, based on Greenspan in view of Avitabile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Avitabile to the system of Greenspan in order to provide an interactive web-based calendar system to collect, compile, manage, and provide notifications for out-of-office events.

With respect to claims 8 and 15, the limitations of claims 8 and 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.



With respect to claims 11 and 18, the limitations of claims 11 and 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claims 12 and 19, the limitations of claims 12 and 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claims 13 and 20, the limitations of claims 13 and 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (U.S. Publication No. 2019/0297046 A1) in view of Avitabile et al. (U.S. Patent No. 2013/0031184 A1), and Cumming (U.S. Publication No. 2011/0191424 A1), and in further view of Bloomer, Jr et al. (U.S. Patent No. 7,386,595 B1).
With respect to claim 2, Greenspan, Avitabile and Cumming may not explicitly disclose the set of login credentials including a username and password, the database system further configurable to cause: automatically logging the user into the user account using the set of login credentials.
(i.e., In the present exemplary embodiment, at block 340, the configuration message arrives at inbound email server for the first email address. At decision block 350, the inbound email server accesses the received message to determine if the message satisfies the conditions for the rule defined at block 310. For example, the email server can be configured to authenticate the received message according to the particular identifying contents according to the rule defined at block 310. Such an authentication may be performed in a variety of ways, with different levels of security.  In one exemplary embodiment, the rule defined at block 310 can instruct the email server to determine whether the subject header or body of the email message includes a password, a particular digital signature, or other identification mechanism. If the email server determines that the message satisfies the predefined conditions, then the email server, at block 360, configures the autoreply message settings for the first email address according to the rule defined at block 310. For example, the email server can be configured to parse the received message to retrieve certain configuration instructions, and then configure autoreply message settings according to the configuration instructions in the message, column 8 ¶ 3) in order to provide a system for remotely configuring automatic reply message settings (column 2 ¶ 3). 
Therefore, based on Greenspan in view of Avitabile and Cumming, and further in view of Bloomer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bloomer 

With respect to claims 9 and 16, the limitations of claims 9 and 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/28/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447